Citation Nr: 0941560	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition, also claimed as muscle strain of the gluteus 
maximus.
 
2.  Entitlement to service connection for chondromalacia of 
the right patella.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1987 to June 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Veteran and her husband presented testimony before the 
undersigned Veterans Law Judge in a videoconference hearing 
in September 2009.  A transcript of the hearing is associated 
with the claim folder.


FINDINGS OF FACT

1.  A chronic right hip disability did not manifest in 
service or for many years thereafter and has not been shown 
by competent medical evidence to be causally related to 
service.  

2.  A chronic right knee disability did not manifest in 
service or for many years thereafter and has not been shown 
by competent medical evidence to be causally related to 
service.  


CONCLUSIONS OF LAW

1.  Service connection for a right hip condition is not 
established.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Service connection for a right knee disability is not 
established.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be a chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b); See also Savage v. Gober, 10 Vet. App. 488 
(1997).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Factual Background

The Veteran is seeking service connection for a right hip 
disorder, also characterized as gluteus maximus strain, which 
she contends results from an injury she suffered in service 
when a tent collapsed, throwing her into a dining table.  She 
also seeks service connection for a right knee disorder, also 
identified as chondromalacia, which she contends results from 
a fall in service.  She alleges that she has experienced 
constant pain from these conditions, but she did not seek 
treatment for many years.  

Service treatment records indicate that the Veteran was 
treated for complaints of right hip pain after she fell over 
a table when a tent collapsed in June 1989.  She reported 
tenderness and pain with movement, but there was no foot drop 
and no external wound.  X-rays of the pelvis, including the 
hips, showed no abnormalities.  During the Veteran's 
separation physical examination in April 1991, she reported 
swollen or painful joints and referred to her hip injury in 
1989.  The examiner noted that there was no restriction of 
motion in her knees or hips.  

Service records also reflect that the Veteran reported pain 
in her right knee for several days during basic training.  
There was pain and tenderness which was not the result of 
trauma.  The condition was diagnosed as patellar tendonitis.  
In July 1990, the Veteran was treated after she fell on her 
right knee.  There was swelling on the lateral aspect and 
some limitation of motion.  She was prescribed 24 hours bed 
rest and no standing longer than 20 minutes.  The Veteran did 
not report any problems with her right knee during her 
separation physical, and no abnormalities were noted.  The 
examiner stated that there was good extension and flexion of 
the knees and hips.  

The Veteran has submitted private treatment records dated 
between May 1997 and February 2002.  Although she reported 
that her private doctor treated her for hip and knee 
problems, the records obtained make no reference to hip pain.  
The Veteran reported a single instance of pain in her knees, 
as well as other joints, in November 2000.  She did not 
associate the pain with an in-service injury, and there is no 
record of complaints of or treatment for a chronic knee 
disability.  

VA outpatient treatment records indicate that the Veteran was 
seen for complaints of right hip and knee pain in August 2004 
and was referred to orthopedics for treatment.  During that 
examination, she exhibited full range of motion in the hips 
and knees as well as a normal gait.  She moved with mild 
guarding and had a positive patellofemoral stress test.  X-
rays showed evidence of lateralized patella, and the examiner 
provided knee sleeves with cutouts.  

In November 2004, the Veteran reported right hip pain which 
worsened with abduction, adduction, or standing for long 
periods.  She was prescribed exercise and Tylenol.  She 
continued to report right hip and knee pain during VA 
examinations in 2006 and 2007 and was treated with pain 
medication.  

The Veteran underwent a VA examination of her knees and hips 
in February 2005, at which time she reported that her right 
hip and knee pain had persisted continuously since service.  
The examiner noted that patellofemoral syndrome of the right 
knee and knee strain were diagnosed in October 1987, as well 
as a right knee contusion in July 1990.  The Veteran reported 
that she had left her last job because of her knee 
disabilities and that she had trouble accomplishing everyday 
tasks, such as going up and down stairs.  She reported 
constant lateral pain in he right hip that was not relieved 
by any treatment.  

On examination, the Veteran's gait was normal and she moved 
quickly and easily with no distress.  There was no effusion, 
redness, or point tenderness to the knee, and both knees were 
stable when stressed.  There was mild crepitus with flexion 
and extension of the knee.  Range of motion was from 0 to 130 
degrees without pain, and there was no additional loss of 
motion with repetition.  An x-ray revealed mild degenerative 
changes in the right knee.  In the right hip, there was 
tenderness to palpation above the greater trochanter and 
posterior and inferior to the iliac crest.  The right hip had 
flexion to 112 degrees and extension to 46 degrees without 
pain.  There was normal internal and external rotation 
without pain, and there was no additional limitation after 
repetitive use.  The examiner diagnosed bilateral 
chondromalacia of the knees and right gluteus maximus muscle 
strain, but did not offer an opinion as to etiology.  

The Veteran was afforded a VA examination in September 2008, 
during which she reported that she had constant hip pain.  
She had no complaint related to the gluteus maximus.  She 
reported constant pain in her right hip which caused flare 
ups approximately once per week for 15 minutes and was 
increased with standing.  She also reported pain and weekly 
flare ups in her right knee with increased popping.  The 
examiner noted that none of the treatment records dated after 
July 2007 mentioned hip or knee pain, while an October 2007 
record specified "no joint pain" and "no other concerns."  

On examination, the Veteran moved with ease and had normal 
posture and gait.  She complained of tenderness to deep 
palpation at the lateral border of the right iliac crest.  
There was no inflammation or swelling of the hips or knees 
and strength in the lower extremities was 5/5.  There was 
flexion of the hip to 100 degrees, abduction to 26 degrees, 
external rotation to 10 degrees, and internal rotation to 40 
degrees.  There was increased range with repetition in all 
motions except internal rotation.  In the right knee, the 
Veteran's range of motion was 0 to 148, which reduced to 0-
125 with repetition.  There was no evidence of pain with 
motion testing, and the examiner predicted no additional 
functional loss during flare ups.  The examiner diagnosed 
right hip and right knee strain; however, there was no 
evidence of a gluteus muscle strain.  She concluded that the 
Veteran's claimed conditions are not likely caused by her in-
service injuries because there were no objective physical 
findings.  The examiner noted that the functionality 
demonstrated in the examination was not consistent with the 
Veteran's report of extreme constant pain.  She also found it 
significant that the Veteran's in-service injuries had 
occurred 19 years earlier and there were no ongoing hip or 
knee problems reflected in the record.  

Analysis

After carefully reviewing the evidence, the Board concludes 
that service connection is not warranted for the Veteran's 
claimed right hip disability.  Although it is established 
that a hip injury occurred in service, the weight of the 
evidence does not support a finding that a chronic condition 
resulted from such injury.  There have been no objective 
indications of disability, such as swelling or limitation of 
motion, at any time since the injury occurred.  The claims 
file contains radiographic evidence produced at the time of 
the accident and subsequently, none of which shows any 
abnormality of the right hip.  In addition, the record 
reflects that the Veteran did not seek treatment for hip pain 
after service until 2004, many years after separation.  The 
long time lapse between service and any documented evidence 
of treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

As for continuous symptomatology since service, at the Board 
hearing, the Veteran stated that her pain "comes and goes" 
and that she has declined to seek treatment in the past 
because the pain disappeared before she could obtain a 
medical appointment.  

VA treatment records reflect that the Veteran has not sought 
treatment for hip or knee pain since July 2007, even though 
she has continued to seek medical treatment for other issues.  
There must be medical evidence demonstrating a relationship 
between the Veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent.  See 
Voerth v. West, 13 Vet. App. 117 (1999)  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.  

The only medical opinion of record, offered at the September 
2008 VA examination after an examination and consideration of 
the Veteran's history, concluded that it was "not at least 
as likely as not" that the Veteran's currently diagnosed 
right hip strain was related to the injury in service given 
the long time period since that injury and the current lack 
of objective physical findings.   

Similarly, service connection must be denied for a right knee 
disability because there is no evidence that the disability 
is related to any incident of service.  Although the record 
reflects that the Veteran experienced pain in her right knee 
in basic training and later suffered a contusion, no follow 
up treatment was obtained and no knee injury was noted during 
the separation physical examination.  The Veteran is 
competent to report that she suffered knee pain; however, the 
only medical opinion of record, offered at the September 2008 
VA examination after an examination and consideration of the 
Veteran's history, concluded that it was "not at least as 
likely as not" that the Veteran's currently diagnosed right 
knee condition was related to the injury in service given the 
long time period since that injury and the current lack of 
objective physical findings.  There is no competent medical 
evidence demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology.  
See Voerth, 13 Vet. App. at 117.  

In summary, the preponderance of the evidence weighs against 
service connection for any disorders of the right hip or 
right knee.  Accordingly, the claims must be denied.  


ORDER

Service connection for a right hip condition, to include 
claimed as gluteus maximus strain, is denied.

Service connection for a right knee disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


